Examiner’s Statement of Reasons for Allowance


Responsive to reopening prosecution to enter a large plurality of Information disclosure statements, Claims 13 and 18, as amended to include the limitations of canceled claims 17 and 23 (3/24/2021), are, again, not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  See also, Examiner’s Statement of Reasons for Allowance, 6/24/2021, incorporated by reference in its entirety herein.  According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found 
In this application, the totality of the claim language effects a practical application of a long standing commercial practice (using codes and shorthand).  The claims require a accessing stored codes by the computer system, and validating, without accessing data representing prices for a financial product, one of a settlement price or an order price based on the accessed stored codes, where a least significant digit indicates whether a price change category is a positive range of price change values or a negative range of price change values. Examiner is persuaded that each of these limitations provides an improvement to the technical field of data compression, the need for which is expressly identified in the present application. Please see, e.g., paragraph [0001] ("Such raw historic price data may also consume significant data storage resources. For these and other reasons, there remains a need for improved methods and systems for compressing price data."). It follows that these limitations of the claims therefore integrate the judicial exception identified in the action into a practical application. Thus, the specific process, codes, and iterations are integral to the claims, such that the claims overcome Step 2A, prong 2. 
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the claims as amended.   As such, the claims overcome the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696